      Case: 1:19-cv-00169-DRC Doc #: 22 Filed: 02/12/20 Page: 1 of 2 PAGEID #: 309




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 KNR HOLDINGS LLC,                                Case No. 1:19-cv-00169-MRB

         Plaintiff,                               Judge Douglas R. Cole

 v.                                              Magistrate Judge Karen L. Litkovitz

 DIRECT MARKETING USA LLC, et al.                      STIPULATION OF DISMISSAL

          Defendants.


         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Plaintiff, KNR Holdings LLC, and

Defendants, Direct Marketing USA LLC, Charles G. Chevalier, and Thomas M. Melchiorre,

through undersigned counsel, hereby stipulate to the dismissal of this action with prejudice. Each

party to bear their own costs.



 AGREED:                                          AGREED:

 /s/ Kevin L. Murphy                              /s/ Brian R. Redden (per email authorization)
 Kevin L. Murphy (#0021810)                       Brian R. Redden (OH Reg. #0070610)
 MURPHY LANDEN JONES PLLC                         Christen M. Steimle (OH Reg. #0086723)
 2400 Chamber Center Drive, Suite 200             BUECHNER HAFFER MEYERS &
 P.O. Box 17534                                   KOENIG CO., LPA
 Ft. Mitchell, KY 41017-0534                      221 East Fourth Street, Suite 2300
 Telephone: (859) 578-3060                        Cincinnati, OH 45202
 Fax: (859) 578-3061                              Telephone: 513-579-1500
 KMurphy@MLJfirm.com                              Fax: 513-977-4361
 Counsel for Plaintiff                            bredden@bhmklaw.com
                                                  csteimle@bhmklaw.com
                                                  Counsel for Defendants
   Case: 1:19-cv-00169-DRC Doc #: 22 Filed: 02/12/20 Page: 2 of 2 PAGEID #: 310




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 12th day of February, 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
all parties of record.

                                                       /s/ Kevin L. Murphy
                                                       Kevin L. Murphy




                                                  2
